Case 9:19-cr-80030-WPD Document 153 Entered on FLSD Docket 05/15/2019 Page 1 of 4



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA

                CASE NO. 19-80030-CR-DIMITROULEAS/MATTHEWMAN

     UNITED STATES OF AMERICA

     vs.

     PHILLIP BRAUN, et al.,

                    Defendants.

     ______________________________________/


                 GOVERNMENT’S UNOPPOSED MOTION FOR ENTRY OF
                      SECOND REVISED PROTECTIVE ORDER

            NOW COMES the United States of America through, undersigned counsel, and

     files this unopposed Motion for Entry of Second Revised Protective Order, pursuant to Fed.

     R. of Crim. P. 16(d)(1) and Fed. R. Evid. 502(d).

            Pursuant to Fed. R. Crim. P. 16(d)(1): “At any time the court may, for good cause,

     . . . restrict . . . discovery or inspection, or grant other appropriate relief.” Further, the

     Supreme Court has stated that “the trial court can and should, where appropriate, place a

     defendant and his counsel under enforceable orders against unwarranted disclosure of the

     materials which they may be entitled to inspect.” Alderman v. United States, 394 U.S. 165,

     185 (1969).

            Under Fed. R. Evid. 502(d), where disclosures may contain attorney-client

     privileged or work-product materials, a district court may order “that the privilege or

     protection is not waived by disclosure connected with the litigation pending before the

     court” and the disclosure also is not a waiver in any other federal or state proceeding.
Case 9:19-cr-80030-WPD Document 153 Entered on FLSD Docket 05/15/2019 Page 2 of 4



                                    STATEMENT OF FACTS

             On May 7, 2019, the Court signed and entered a First Revised Protective Order,

     relating to sensitive financial information, protected health information, data from

     computers and mobile phones, and documents from the U.S. Food and Drug

     Administration. See ECF No. 146.

             Subsequently, the parties determined that there was an important modification that

     needed to be made to paragraph 6 of the order. The modification consists of adding the

     words “or a member of the defense team” to the second sentence of the paragraph. This

     revision is consistent with discussions that occurred before the Court during the May 3,

     2019 status conference, where the defendants, or their representatives, affirmed that they

     would not share confidential discovery with those other than their attorneys or defense

     team.

                                         CONCLUSION

             Wherefore, the Government respectfully requests that the Court sign and enter the

     proposed Second Revised Protective Order.

                                                  Respectfully submitted,

                                                  ARIANA FAJARDO ORSHAN
                                                  UNITED STATES ATTORNEY

                                                  GUSTAV W. EYLER
                                                  DIRECTOR
                                                  U.S. DEPARTMENT OF JUSTICE
                                                  CONSUMER PROTECTION BRANCH

                                                   /s/ David A. Frank
                                          By:     ALISTAIR F. A. READER
                                                  Court ID A5502377
                                                  DAVID A. FRANK
                                                  Court ID A5500486
                                                  Trial Attorneys

                                                 2
Case 9:19-cr-80030-WPD Document 153 Entered on FLSD Docket 05/15/2019 Page 3 of 4



                                        U.S. Department of Justice
                                        Consumer Protection Branch
                                        450 Fifth Street, NW, Suite 6400-South
                                        Washington, DC 20001
                                        Alistair.F.Reader@usdoj.gov
                                         (202) 353-9930
                                        David.Frank@usdoj.gov
                                        (202) 307-0061
                                        (202) 514-8742 (facsimile)




                                        3
Case 9:19-cr-80030-WPD Document 153 Entered on FLSD Docket 05/15/2019 Page 4 of 4



                        CERTIFICATE OF CONFERENCE (LOCAL RULE 88.9(a))


             Under local Rule 88.9(a), I HEREBY CERTIFY that I conferred with all defense
     counsel concerning this motion by way of email, providing the proposed second revised
     protective order for review. Counsel for all defendants said they did not object to the
     second revised protective order.

                                                                /s/ David A. Frank
                                                         David A. Frank
                                                         U.S. Department of Justice



                                 CERTIFICATE OF SERVICE

             I hereby certify that on May 15, 2019, a copy of the foregoing document was filed
     electronically with the Clerk of the Court by way of the CM/ECF system. Notice of this
     filing will be automatically sent to all counsel of record by operation of CM/ECF system.
     Counsel for the parties may access this document through the CM/ECF system.


                                                                /s/ David A. Frank
                                                         David A. Frank
                                                         U.S. Department of Justice
